


Use these links to rapidly review the document
TABLE OF CONTENTS



Exhibit 10.14


CIMAREX ENERGY CO.

2002 STOCK INCENTIVE PLAN

amended and restated, effective March 3, 2003

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
   
ARTICLE I PURPOSE   SECTION 1.1   Purpose   SECTION 1.2   Establishment;
Amendment   SECTION 1.3   Shares Subject to the Plan
ARTICLE II DEFINITIONS   SECTION 2.1   Affiliated Entity   SECTION 2.2   Award  
SECTION 2.3   Award Agreement   SECTION 2.4   Board   SECTION 2.5   Change of
Control Event   SECTION 2.6   Code   SECTION 2.7   Committee   SECTION 2.8  
Common Stock   SECTION 2.9   Company   SECTION 2.10   Date of Grant   SECTION
2.11   Director   SECTION 2.12   Eligible Employee   SECTION 2.13   Exchange Act
  SECTION 2.14   Fair Market Value   SECTION 2.15   Incentive Stock Option  
SECTION 2.16   Nonqualified Stock Option   SECTION 2.17   Option   SECTION 2.18
  Participant   SECTION 2.19   Plan   SECTION 2.20   Restricted Stock Award  
SECTION 2.21   Stock Unit   SECTION 2.22   Subsidiary
ARTICLE III PLAN ADMINISTRATION   SECTION 3.1   Administration of the Plan; the
Committee   SECTION 3.2   Committee to Make Rules and Interpret Plan   SECTION
3.3   Administration of Grants to Directors   SECTION 3.4   Delegation by
Committee
ARTICLE IV GRANT OF AWARDS   SECTION 4.1   Committee to Grant Awards   SECTION
4.2   Substituted Options
ARTICLE V ELIGIBILITY
ARTICLE VI STOCK OPTIONS   SECTION 6.1   Grant of Options   SECTION 6.2  
Conditions of Options   SECTION 6.3   Transferability   SECTION 6.4  
Restoration Options   SECTION 6.5   No Repricing
ARTICLE VII RESTRICTED STOCK AWARDS   SECTION 7.1   Grant of Restricted Stock
Awards   SECTION 7.2   Conditions of Restricted Stock Awards

i

--------------------------------------------------------------------------------


ARTICLE VIII STOCK UNITS
ARTICLE IX STOCK ADJUSTMENTS
ARTICLE X GENERAL   SECTION 10.1   Amendment or Termination of Plan   SECTION
10.2   Termination of Employment   SECTION 10.3   Withholding Taxes   SECTION
10.4   Change of Control   SECTION 10.5   Amendments to Awards   SECTION 10.6  
Changes in Accounting Rules   SECTION 10.7   Investment Representations  
SECTION 10.8   Regulatory Approval and Listings   SECTION 10.9   Right to
Continued Employment   SECTION 10.10   Reliance on Reports   SECTION 10.11  
Construction   SECTION 10.12   Governing Law

ii

--------------------------------------------------------------------------------



CIMAREX ENERGY CO.

2002 STOCK INCENTIVE PLAN


ARTICLE I

PURPOSE


        SECTION 1.1 Purpose. This 2002 Stock Incentive Plan (the "Plan") is
established by Cimarex Energy Co. (the "Company") to create incentives that are
designed to motivate Participants to put forth maximum effort toward the success
and growth of the Company and to enable the Company to attract and retain
experienced individuals who by their position, ability and diligence are able to
make important contributions to the Company's success. Toward these objectives,
the Plan provides for the granting of Options and Restricted Stock Awards to
Eligible Employees and Directors subject to the conditions set forth in the
Plan.

        SECTION 1.2 Establishment; Amendment. The Plan was originally effective
as of October 1, 2002 and for a period of ten years thereafter. The Plan shall
continue in effect until all matters relating to the payment of Awards and
administration of the Plan have been settled. The Plan is amended and restated
in its entirety, to be effective as of March 3, 2003, to provide for the
issuance of stock units and to provide for the transfer of non-qualified stock
options to a spouse or former spouse in connection with the option holder's
divorce.

        SECTION 1.3 Shares Subject to the Plan. Subject to the limitations set
forth in the Plan, Awards may be made under this Plan for a total of
seven million (7,000,000) shares of Common Stock.


ARTICLE II

DEFINITIONS


        The following terms shall have the meanings set forth below:

        SECTION 2.1 "Affiliated Entity" means any partnership or limited
liability company in which a majority of the partnership or other similar
interest thereof is owned or controlled, directly or indirectly, by the Company
or one or more of its Subsidiaries or Affiliated Entities or a combination
thereof. For purposes hereof, the Company, a Subsidiary or an Affiliated Entity
shall be deemed to have a majority ownership interest in a partnership or
limited liability company if the Company, such Subsidiary or Affiliated Entity
shall be allocated a majority of partnership or limited liability company gains
or losses or shall be or control a managing director or a general partner of
such partnership or limited liability company. For purposes of Incentive Stock
Options granted pursuant to the Plan, an "Affiliated Entity" means any parent or
subsidiary of the Company as defined in Section 424 of the Code.

        SECTION 2.2 "Award" means, individually or collectively, any Option or
Restricted Stock Award granted under the Plan to an Eligible Employee or
Director by the Committee pursuant to such terms, conditions, restrictions,
and/or limitations, if any, as the Committee may establish by the Award
Agreement or otherwise.

        SECTION 2.3 "Award Agreement" means any written instrument that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee's
exercise of its administrative powers.

        SECTION 2.4 "Board" means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------

        SECTION 2.5 "Change of Control Event" means any one of the following:

        (i)    The acquisition after the Effective Date of this Plan by any
individual, entity or group (within the meaning of Section 13(d) (3) or 14(d)
(2) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 15% or more of either (1) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Stock") or
(2) the combined voting power of the then outstanding voting securities of the
company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities") provided, however, that the following
acquisitions shall not constitute a Change of Control:

        (A)  any acquisition directly from the Company,

        (B)  any acquisition by the Company,

        (C)  any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company,

        (D)  any acquisition previously approved by at least a majority of the
members of the Incumbent Board (as such term is hereinafter defined),

        (E)  any acquisition approved by at least a majority of the members of
the Incumbent Board within five business days after the Company has notice of
such acquisition,

        (F)  any acquisition by any corporation pursuant to a transaction that
complies with clauses (1) (2), and (3) of subsection (iii) of this Section 2.5,

        (G)  any Person becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) ("Beneficial Owner") of 15% or
more of the shares of Common Stock then outstanding as a result of a reduction
in the number of shares of Common Stock outstanding due to the repurchase of
shares of Common Stock by the Company unless and until such Person, after
becoming aware that such Person has become the Beneficial Owner of 15% or more
of the then outstanding shares of Common Stock, acquires beneficial ownership of
additional shares of Common Stock representing 1% or more of the shares of
Common Stock then outstanding, or

        (H)  any Person who has reported or is required to report such ownership
(but less than 20%) on Schedule 13G under the Exchange Act (or any comparable or
successor report) which Schedule 13G does not state any intention to or reserve
the right to control or influence the management or policies of the Company or
engage in any of the actions specified in Item 4 of such schedule (other than
the disposition of the Common Stock) and, within 10 business days of being
requested by the Company to advise it regarding the same, certifies to the
Company that such Person acquired shares of Common Stock in excess of 14.9%
inadvertently or without knowledge of the terms of the Company's Rights
Agreement and who or which, together with all affiliates and associates (each as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act as of the date of the Company's Rights Agreement), thereafter does not
acquire additional shares of Common Stock while the Beneficial Owner of 15% or
more of the shares of Common Stock then outstanding; provided however, that if
the Person requested to so certify fails to do so within 10 business days, then
such acquisition shall constitute a "Change in Control".

        (ii)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, appointment or nomination for election by the
Company's shareholders, was approved by a vote of at least a

2

--------------------------------------------------------------------------------

majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

        (iii)  The closing of a reorganization, share exchange, or merger (a
"Business Combination"), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than
70% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 15% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination or were elected, appointed or nominated by the Board; or

        (iv)  The closing of (1) a complete liquidation or dissolution of the
Company or, (2) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 70% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) less than 15% of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors will be beneficially owned, directly or indirectly, by
any Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation), except to the extent that such Person owned 15% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities prior to the sale or disposition, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.





3

--------------------------------------------------------------------------------

        SECTION 2.6 "Code" means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

        SECTION 2.7 "Committee" means a committee consisting of members of the
Board who are empowered hereunder to take actions in the administration of the
Plan. If applicable, the Committee shall be so constituted at all times as to
permit the Plan to comply with Rule 16b-3 or any successor rule promulgated
under the Exchange Act. Except as provided in Section 3.2, the Committee shall
select Participants from Eligible Employees and Directors and shall determine
the awards to be made pursuant to the Plan and the terms and conditions thereof.

        SECTION 2.8 "Common Stock" means the common stock, par value $0.01 per
share, of the Company, and after substitution, such other stock as shall be
substituted therefor as provided in Article VIII.

        SECTION 2.9 "Company" means Cimarex Energy Co., a Delaware corporation.

        SECTION 2.10 "Date of Grant" means the date on which the granting of an
Award to a Participant is authorized by the Committee or such later date as may
be specified by the Committee in such authorization.

        SECTION 2.11 "Director" means any person who is a member of the Board
and is not an employee of the Company, a Subsidiary or an Affiliated Entity.

        SECTION 2.12 "Eligible Employee" means any employee (including, without
limitation, officers and directors who are also employees) of the Company or a
Subsidiary or an Affiliated Entity thereof. For purposes of the Plan, an
employee is any individual who provides services to the Company or any
Subsidiary or Affiliated Entity thereof as a common law employee and whose
remuneration is subject to the withholding of federal income tax pursuant to
section 3401 of the Code. Employee shall not include any individual (A) who
provides services to the Company or any Subsidiary or Affiliated Entity thereof
under an agreement, contract, or any other arrangement pursuant to which the
individual is initially classified as an independent contractor or (B) whose
remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to section 3401 of the Code even if
the individual is subsequently reclassified as a common law employee as a result
of a final decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees shall not be treated as
employees under this Plan.

        SECTION 2.13 "Exchange Act" means the Securities Exchange Act of 1934,
as amended.

        SECTION 2.14 "Fair Market Value" means (i) during such time as the
Common Stock is listed upon the New York Stock Exchange or other exchanges or
the Nasdaq/National Market System, the average of the highest and lowest sales
prices of the Common Stock as reported by such stock exchange or exchanges or
the Nasdaq/National Market System on the day for which such value is to be
determined, or if no sale of the Common Stock shall have been made on any such
stock exchange or the Nasdaq/National Market System that day, on the next
preceding day on which there was a sale of such Common Stock or (ii) during any
such time as the Common Stock is not listed upon an established stock exchange
or the Nasdaq/National Market System, the mean between dealer "bid" and "ask"
prices of the Common Stock in the over-the-counter market on the day for which
such value is to be determined, as reported by the National Association of
Securities Dealers, Inc. If, upon exercise of an Option, the exercise price is
paid by a broker's transaction as provided in subsection 6.2(ii), Fair Market
Value, for purposes of the exercise, shall be the price at which the Stock is
sold by the broker.

        SECTION 2.15 "Incentive Stock Option" means an Option designated as such
and granted in accordance with Section 422 of the Code.

4

--------------------------------------------------------------------------------




        SECTION 2.16 "Nonqualified Stock Option" means an Option that is not an
Incentive Stock Option.

        SECTION 2.17 "Option" means an Award granted under Article VI of the
Plan and includes both Nonqualified Stock Options and Incentive Stock Options to
purchase shares of Common Stock.

        SECTION 2.18 "Participant" means an Eligible Employee or Director of the
Company, a Subsidiary, or an Affiliated Entity to whom an Award has been granted
by the Committee under the Plan.

        SECTION 2.19 "Plan" means the Cimarex Energy Co. 2002 Stock Incentive
Plan.

        SECTION 2.20 "Restricted Stock Award" means an Award granted to a
Participant under Article VII of the Plan.

        SECTION 2.21 "Stock Unit" means a measurement component equal to the
Fair Market Value of one share of Common Stock on the date for which a
determination is made pursuant to the provisions of this Plan.

        SECTION 2.22 "Subsidiary" shall have the same meaning set forth in
Section 424 of the Code.


ARTICLE III

PLAN ADMINISTRATION


        SECTION 3.1 Administration of the Plan; the Committee. The Committee
shall administer the Plan. Unless otherwise provided in the by-laws of the
Company or the resolutions adopted from time to time by the Board establishing
the Committee, the Board may from time to time remove members from, or add
members to, the Committee. Vacancies on the Committee, however caused, shall be
filled by the Board. The Committee shall hold meetings at such times and places
as it may determine. A majority of the members of the Committee shall constitute
a quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present or acts reduced to or approved in writing by a
majority of the members of the Committee shall be the valid acts of the
Committee.

        Subject to the provisions of the Plan, the Committee shall have
exclusive power to:

        (i)    Select the Participants to be granted Awards.

        (ii)  Determine the time or times when Awards will be made.

        (iii)  Determine the form of an Award, whether an Option or a Restricted
Stock Award, the number of shares of Common Stock subject to the Award, all the
terms, conditions (including performance requirements), restrictions and/or
limitations, if any, of an Award, including the time and conditions of exercise
or vesting, and the terms of any Award Agreement, which may include the waiver
or amendment of prior terms and conditions or acceleration or early vesting or
payment of an Award under certain circumstances determined by the Committee.

        (iv)  Determine whether Awards will be granted singly or in combination.

        (v)  Accelerate the vesting, exercise or payment of an Award or the
performance period of an Award.

        (vi)  Take any and all other action it deems necessary or advisable for
the proper operation or administration of the Plan.





        SECTION 3.2 Committee to Make Rules and Interpret Plan. The Committee in
its sole discretion shall have the authority, subject to the provisions of the
Plan, to establish, adopt, or revise such rules and regulations and to make all
such determinations relating to the Plan as it may deem necessary or advisable
for the administration of the Plan. The Committee's interpretation of the Plan
or any Awards

5

--------------------------------------------------------------------------------

and all decisions and determinations by the Committee with respect to the Plan
shall be final, binding, and conclusive on all parties.

        SECTION 3.3 Administration of Grants to Directors. The Board shall have
the exclusive power to select Directors for participation in the Plan and to
determine the number of Nonqualified Stock Options or shares of Restricted Stock
awarded to Directors selected for participation in the Plan. The Committee shall
administer all other aspects of Awards made to Directors.

        SECTION 3.4 Delegation by Committee. The Committee may, from time to
time, delegate, to specified officers of the Company, the power and authority to
grant Awards under the Plan to specified groups of Eligible Employees, subject
to such restrictions and conditions as the Committee, in its sole discretion,
may impose. The delegation shall be as broad or as narrow as the Committee shall
determine. To the extent that the Committee has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee's exercise of authority in determining such terms and
conditions shall be construed to include the officer or officers to whom the
Committee has delegated the power and authority to make such determination. The
power and authority to grant Awards to any Eligible Employee who is covered by
Section 16(b) of the Exchange Act shall not be delegated by the Committee.


ARTICLE IV

GRANT OF AWARDS


        SECTION 4.1 Committee to Grant Awards. The Committee may, from time to
time, grant Awards to one or more Participants, provided, however, that;

        (i)    Subject to Article VIII, the aggregate number of shares of Common
Stock made subject to the Award of Options to any Participant in any calendar
year may not exceed one million (1,000,000).

        (ii)  Subject to Article VIII, in no event shall more than one million
(1,000,000) (14%) of the shares of Common Stock subject to the Plan be awarded
to Participants as Restricted Stock Awards (the "Restricted Stock Award Limit").

        (iii)  Any shares of Common Stock related to Awards which terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of shares
of Common Stock or are exchanged in the Committee's discretion for Awards not
involving Common Stock, and any shares of Common Stock withheld for the payment
of taxes pursuant to Section 9.3 or received by the Company as payment of the
exercise price of an Option shall be available again for grant under the Plan;
provided, however, that no more than seven million (7,000,000) shares of Common
Stock may be issued under Incentive Stock Options.

        (iv)  Common Stock delivered by the Company in payment of any Award
under the Plan may be authorized and unissued Common Stock or Common Stock held
in the treasury of the Company.

        (v)  The Committee shall, in its sole discretion, determine the manner
in which fractional shares arising under this Plan shall be treated.

        (vi)  Separate certificates representing Common Stock to be delivered to
a Participant upon the exercise of any Option will be issued to such
Participant.





        SECTION 4.2 Substituted Options. Pursuant to the Agreement and Plan of
Merger among the Company, Helmerich & Payne, Inc. ("H&P"), Key Production
Company, Inc. ("Key"), and others, the Company agreed to substitute Options and
shares of Restricted Stock for outstanding options and shares of restricted
stock granted by H&P and Key. The Committee shall grant the substituted Options

6

--------------------------------------------------------------------------------

and shares of Restricted Stock under this Plan. Substituted Options and
Restricted Stock shall be granted pursuant to the Agreement and Plan of Merger
under this Plan from the seven million (7,000,000) shares of Common Stock
authorized for Awards under this Plan. The terms and conditions of the
substituted Options and shares of Restricted Stock shall be the same as the
terms and conditions of the options and shares of restricted stock that they
replace.


ARTICLE V

ELIGIBILITY


        Subject to the provisions of the Plan, the Committee shall, from time to
time, select from the Eligible Employees and Directors those to whom Awards
shall be granted and shall determine the type or types of Awards to be made and
shall establish in the related Award Agreements the terms, conditions,
restrictions and/or limitations, if any, applicable to the Awards in addition to
those set forth in the Plan and the administrative rules and regulations issued
by the Committee. The Board shall select from the Directors, those to whom
Awards shall be granted and determine the type or types of Awards to be made to
Directors.


ARTICLE VI

STOCK OPTIONS


        SECTION 6.1 Grant of Options. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Options to Eligible Employees. These Options may be
Incentive Stock Options or Nonqualified Stock Options, or a combination of both.
The Board may, from time to time, subject to the terms of the Plan and such
other terms and conditions as it may determine, grant Nonqualified Stock Options
to Directors. Each grant of an Option shall be evidenced by an Award Agreement
executed by the Company and the Participant, and shall contain such terms and
conditions and be in such form as the Committee may from time to time approve,
subject to the requirements of Section 6.2.

        SECTION 6.2 Conditions of Options. Each Option so granted shall be
subject to the following conditions:

        (i)    Exercise Price. As limited by Section 6.2(v) below, each Option
shall state the exercise price which shall be set by the Committee at the Date
of Grant; provided, however, no Option shall be granted at an exercise price
which is less than the Fair Market Value of the Common Stock on the Date of
Grant.

        (ii)  Form of Payment. The exercise price of an Option may be paid
(1) in cash or by check, bank draft or money order payable to the order of the
Company; (2) by delivering shares of Common Stock having a Fair Market Value on
the date of payment equal to the amount of the exercise price, but only to the
extent such exercise of an Option would not result in an accounting compensation
charge with respect to the shares used to pay the exercise price unless
otherwise determined by the Committee, or (3) a combination of the foregoing. In
addition to the foregoing, any Option granted under the Plan may be exercised by
a broker-dealer acting on behalf of a Participant if (A) the broker-dealer has
received from the Participant or the Company a notice evidencing the exercise of
such Option and instructions signed by the Participant requesting the Company to
deliver the shares of Common Stock subject to such Option to the broker-dealer
on behalf of the Participant and specifying the account into which such shares
should be deposited, (B) adequate provision has been made with respect to the
payment of any withholding taxes due upon such exercise or, in the case of an
Incentive Stock Option, upon the disposition of such shares and (C) the
broker-dealer and the Participant have otherwise complied with

7

--------------------------------------------------------------------------------




Section 220.3(e)(4) of Regulation T, 12 CFR, Part 220 and any successor rules
and regulations applicable to such exercise.

        (iii)  Exercise of Options. Options granted under the Plan shall be
exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided by the Committee in the Award
Agreement. Exercise of an Option shall be by written notice to the Secretary
stating the election to exercise and the number of shares of Common Stock with
respect to which the Option is exercised and shall be in the form determined by
the Committee. Every share of Common Stock acquired through the exercise of an
Option shall be deemed to be fully paid at the time of exercise and payment of
the exercise price and applicable withholding taxes, except as provided in the
next sentence. If the Option Price is paid by means of a broker's transaction
described in subsection 6.2(ii), in whole or in part, the closing of the
purchase of the Common Stock under the Option shall take place (and the Option
shall be treated as exercised) on the date on which, and only if, the sale of
Common Stock upon which the broker's transaction was based has been closed and
settled, unless the Participant makes an irrevocable written election, at the
time of exercise of the Option, to have the exercise treated as fully effective
for all purposes upon receipt of the exercise price by the Company regardless of
whether or not the sale of the Common Stock by the broker is closed and settled.
The Committee shall make such additional rules as it determines to be necessary
for the administration of the exercise of Options.

        (iv)  Other Terms and Conditions. Among other conditions that may be
imposed by the Committee, if deemed appropriate, are those relating to (1) the
period or periods and the conditions of exercisability of any Option; (2) the
minimum periods during which Participants must be employed by the Company, its
Subsidiaries, or an Affiliated Entity, or must hold Options before they may be
exercised; (3) the minimum periods during which shares acquired upon exercise
must be held before sale or transfer shall be permitted; (4) conditions under
which such Options or shares may be subject to forfeiture; (5) the frequency of
exercise or the minimum or maximum number of shares that may be acquired at any
one time; (6) the achievement by the Company of specified performance criteria;
and (7) non-compete and protection of business matters.

        (v)  Special Restrictions Relating to Incentive Stock Options. Options
issued in the form of Incentive Stock Options shall only be granted to
individuals who are Eligible Employees of the Company or a Subsidiary.
Furthermore, Incentive Stock Options shall, in addition to being subject to all
applicable terms, conditions, restrictions and/or limitations established by the
Committee, comply with the requirements of Section 422 of the Code, including,
without limitation, the requirement that the exercise price of an Incentive
Stock Option not be less than 100% of the Fair Market Value of the Common Stock
on the Date of Grant, the requirement that each Incentive Stock Option, unless
sooner exercised, terminated or cancelled, expire no later than 10 years from
its Date of Grant, and the requirement that the aggregate Fair Market Value
(determined on the Date of Grant) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year (under this Plan or any other plan of the Company or
any Subsidiary) not exceed $100,000. Incentive Options granted to an Participant
who is the holder of record of 10% or more of the outstanding Stock of the
Company shall have an Option Price equal to 110% of the Fair Market Value of the
Shares on the date of grant of the Option and the Option Period for any such
Option shall not exceed five years.

        (vi)  Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to Options will be used for general corporate
purposes.

        (vii) Shareholder Rights. No Participant shall have a right as a
shareholder with respect to any share of Common Stock subject to an Option prior
to purchase of such shares of Common Stock by exercise of the Option.

8

--------------------------------------------------------------------------------



        SECTION 6.3 Transferability.

        (i)    General Rule: No Lifetime Transfers. An Option shall not be
transferable by a Participant except by will or pursuant to the laws of descent
and distribution. An Option shall be exercisable during the Participant's
lifetime only by him or her, or in the event of disability or incapacity, by his
or her guardian or legal representative. The Participant's guardian or legal
representative shall have all of the rights of the Participant under this Plan.

        (ii)  InterVivos Transfer to Certain Family Members. The Committee may,
however, provide at the time of grant or thereafter that the Participant may
transfer a Nonqualified Option to a member of the Participant's immediate
family, a trust of which members of the Participant's immediate family are the
only beneficiaries, or a partnership of which members of the Participant's
immediate family or trusts for the sole benefit of the Participant's immediate
family are the only partners (the "InterVivos Transferee"). Immediate family
means the Participant's spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Participant shall have notified the Company of the transfer in writing and has
furnished to the Company a copy of the documents that effect the transfer. The
InterVivos Transferee shall be subject to all of the terms of this Plan and the
Option, including, but not limited to, the vesting schedule, termination
provisions, and the manner in which the Option may be exercised. The Committee
may require the Participant and the InterVivos Transferee to enter into an
appropriate agreement with the Company providing for, among other things, the
satisfaction of required tax withholding with respect to the exercise of the
transferred Option and the satisfaction of any Common Stock retention
requirements applicable to the Participant, together with such other terms and
conditions as may be specified by the Committee. Except to the extent provided
otherwise in such agreement, the InterVivos Transferee shall have all of the
rights and obligations of the Participant under this Plan; provided that the
InterVivos Transferee shall not have any Common Stock withheld to pay
withholding taxes pursuant to Section 9.3 unless the agreement referred to in
the preceding sentence specifically provides otherwise. The provisions of
Section 6.4, Restoration Options, shall not apply to an InterVivos Transferee,
and the InterVivos Transferee may not exercise the Option by using a broker's
transaction.

        (iii)  No Transfer of Incentive Stock Options. During the Participant's
lifetime the Participant may not transfer an Incentive Stock Option under any
circumstances.

        (iv)  No Assignment. No right or interest of any Participant in an
Option granted pursuant to the Plan shall be assignable or transferable during
the lifetime of the Participant, either voluntarily or involuntarily, or be
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except as set forth above.





        SECTION 6.4 Restoration Options.

        (i)    At the time that an Option is granted, the Committee may, in its
sole discretion, determine that the Option Agreement shall provide that the
Participant shall be granted a further Option on the terms and conditions set
forth in this Section 6.4 (a "Restoration Option") and on such other terms and
conditions that are not inconsistent with this Section 6.4 when the Participant
exercises the Option, in whole or in part, and pays the exercise price pursuant
to Section 6.2(ii)(2) hereof and/or required tax withholding pursuant to
Section 9.3 hereof with shares of Common Stock that have been held by the
Participant for at least six (6) months. A Restoration Option shall become
vested and exercisable on the date that is six (6) months after the date the
Restoration Option was granted. The Restoration Option shall be exercisable only
to the extent that the Participant is employed by the Company, a Subsidiary, or
an Affiliated Entity on the date the Restoration Option is exercised and only to
the extent that the Participant has been employed

9

--------------------------------------------------------------------------------

continuously by the Company, Subsidiary, or Affiliated Entity from the date the
Restoration Option is granted through the date the Restoration Option is
exercised. The Restoration Option shall terminate and be null and void upon the
Participant's termination of employment, for any reason, from the Company,
Subsidiary, or Affiliated Entity.

        (ii)  A Restoration Option shall be granted, without further action of
the Committee or the Participant, if the payment provision described in
subsection 6.4(i) above is used and/or Shares are surrendered to pay required
tax withholding and if there is a period of more than six (6) months remaining
in the term of the original Option.

        (iii)  Each Restoration Option:

        (A)  shall cover the number of shares of Stock that is equal to the
shares actually or constructively delivered to the Company as described in
subsection 6.4(i) above;

        (B)  shall be deemed to be granted as of the date on which the original
Option is exercised and shall have an Option Price of one hundred percent (100%)
of the Fair Market Value on such date;

        (C)  shall become exercisable in installments commencing six (6) months
after the date of grant as provided in subsection 6.4(i) above and shall
terminate by its terms on the same date as the original Option;

        (D)  except as set forth in subsections 6.4(iii)(A), (B), and (C) above,
shall have the same terms and conditions as those of the original Option; and

        (E)  shall be a Nonqualified Option.

        (iv)  This Section 6.4 shall not apply to the exercise of an Option by
an InterVivos Transferee.





        SECTION 6.5 No Repricing. The Committee shall not, without the approval
of the stockholders of the Company cancel any outstanding Option and replace it
with a new Option with a lower option price where the economic effect would be
the same as reducing the option price of the cancelled Option or take any other
action with respect to an Option that would be treated as a "repricing" under
the accounting rules or under the rules of the Securities and Exchange
Commission


ARTICLE VII

RESTRICTED STOCK AWARDS


        SECTION 7.1 Grant of Restricted Stock Awards. The Committee may, from
time to time, subject to the provisions of the Plan and such other terms and
conditions as it may determine, grant a Restricted Stock Award to any Eligible
Employee. Restricted Stock Awards shall be awarded in such number and at such
times during the term of the Plan as the Committee shall determine. Each
Restricted Stock Award may be evidenced in such manner as the Committee deems
appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates, and by an Award Agreement
setting forth the terms of such Restricted Stock Award.

        SECTION 7.2 Conditions of Restricted Stock Awards. The grant of a
Restricted Stock Award shall be subject to the following:

        (i)    Restriction Period. In addition to any vesting conditions
determined by the Committee, including, but not by way of limitation, the
achievement by the Company of specified performance criteria, vesting of each
Restricted Stock Award shall require the holder to remain in the employment of
the Company, a Subsidiary, or an Affiliated Entity for a prescribed period (a
"Restriction Period"). The Committee shall determine the Restriction Period or
Periods that shall apply to the shares of Common Stock covered by each
Restricted Stock Award or portion thereof;

10

--------------------------------------------------------------------------------

provided however, each Restricted Stock Award shall have a minimum Restriction
Period of at least three years. At the end of the Restriction Period, assuming
the fulfillment of any other specified vesting conditions, the restrictions
imposed by the Committee shall lapse with respect to the shares of Common Stock
covered by the Restricted Stock Award or portion thereof. In addition to
acceleration of vesting upon the occurrence of a Change of Control Event as
provided in Section 9.5, the Committee may, in its sole discretion, accelerate
the vesting of a Restricted Stock Award under such circumstances as it deems
appropriate.

        (ii)  Restrictions. The holder of a Restricted Stock Award may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of the shares of
Common Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

        The Committee shall cause a legend to be placed on the Stock
certificates issued pursuant to each Restricted Stock Award referring to the
restrictions provided by Sections 7.1 and 7.2 and, in addition, may in its sole
discretion require one or more of the following methods of enforcing the
restrictions referred to in Sections 7.1 and 7.2:

        (a)  Requiring the Participant to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

        (b)  Requiring that the Stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.

        (iii)  Rights as Shareholders. During any Restriction Period, the
Committee may, in its discretion, grant to the holder of a Restricted Stock
Award all or any of the rights of a shareholder with respect to the shares,
including, but not by way of limitation, the right to vote such shares and to
receive dividends. If any dividends or other distributions are paid in shares of
Common Stock, all such shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.


ARTICLE VIII

STOCK UNITS


        A Participant may be granted a number of Stock Units determined by the
Committee. The number of Stock Units, the goals and objectives to be satisfied
with respect to each grant of Stock Units, the time and manner of payment for
each Stock Unit, any restrictions that may apply to the Stock Units, and the
other terms and conditions applicable to a grant of Stock Units shall be
determined by the Committee.


ARTICLE IX

STOCK ADJUSTMENTS


        If the shares of Common Stock, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, stock split, spinoff,
combination of shares or otherwise), or if the number of such shares of Common
Stock shall be increased through the payment of a stock dividend, or a dividend
on the shares of Common Stock or rights or warrants to purchase securities of
the Company shall be issued to holders of all outstanding Common Stock, then
there shall be substituted for or added to each share available under and
subject

11

--------------------------------------------------------------------------------


to the Plan, and each share theretofore appropriated under the Plan, the number
and kind of shares of stock or other securities into which each outstanding
share of Common Stock shall be so changed or for which each such share shall be
exchanged or to which each such share shall be entitled, as the case may be, on
a fair and equivalent basis in accordance with the applicable provisions of
Section 424 of the Code; provided, however, with, respect to Options, in no such
event will such adjustment result in a modification of any Option as defined in
Section 424(h) of the Code. In the event there shall be any other change in the
number or kind of the outstanding shares of Common Stock, or any stock or other
securities into which the Common Stock shall have been changed or for which it
shall have been exchanged, then if the Committee shall, in its sole discretion,
determine that such change equitably requires an adjustment in the shares
available under and subject to the Plan, or in any Award, theretofore granted,
such adjustments shall be made in accordance with such determination, except
that no adjustment of the number of shares of Common Stock available under the
Plan or to which any Award relates that would otherwise be required shall be
made unless and until such adjustment either by itself or with other adjustments
not previously made would require an increase or decrease of at least 1% in the
number of shares of Common Stock available under the Plan or to which any Award
relates immediately prior to the making of such adjustment (the "Minimum
Adjustment"). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VIII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VIII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Award immediately prior to exercise, payment or settlement of such Award.

        No fractional shares of Common Stock or units of other securities shall
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.


ARTICLE X

GENERAL


        SECTION 10.1 Amendment or Termination of Plan. The Board may alter,
suspend or terminate the Plan at any time. In addition, the Board may, from time
to time, amend the Plan in any manner, but may not without shareholder approval
adopt any amendment which would (i) increase the aggregate number of shares of
Common Stock available under the Plan (except by operation of Article IX) or
(ii) modify any provision of the Plan which would materially increase the
benefit or rights of any Participant in the Plan.

        SECTION 10.2 Termination of Employment. If a Participant's employment
with the Company, a Subsidiary or an Affiliated Entity terminates on or after
his 62nd birthday, death or disability (as defined in Section 22(e) of the
Code), the Participant (or his personal representative in the case of death)
shall be entitled to purchase all or any part of the shares subject to any
(i) vested Incentive Stock Option for a period of up to three months from such
date of termination (one year in the case of death or disability (as defined
above) in lieu of the three month period), and (ii) vested Nonqualified Stock
Option during the remaining term of the Option. If a Participant's employment
terminates for any other reason, the Participant shall be entitled to purchase
all or any part of the shares subject to any vested Option for a period of up to
three months from such date of termination. In no event shall any Option be
exercisable past the term of the Option. The Committee may, in its sole
discretion, accelerate the vesting of unvested Options in the event of
termination of employment of any Participant.

        SECTION 10.3 Withholding Taxes. A Participant shall pay the amount of
taxes required by law upon the exercise of an option in cash or as otherwise
permitted in this Section 10.3. Unless otherwise

12

--------------------------------------------------------------------------------


paid by the Participant, the Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Participant to pay to it such tax
prior to and as a condition of the making of such payment. In accordance with
any applicable administrative guidelines it establishes, the Committee may allow
a Participant to pay the amount of taxes required by law to be withheld from an
Award by (i) directing the Company to withhold from any payment of the Award a
number of shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of the required withholding taxes or (ii) delivering
to the company previously owned shares of Common Stock having a Fair Market
Value on the date of payment equal to the amount of the required withholding
taxes; provided, the foregoing notwithstanding, any payment made by the
Participant pursuant to either of the foregoing clauses (i) or (ii) shall not be
permitted if it would result in an accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Committee.

        SECTION 10.4 Change of Control. Awards granted under the Plan to any
Participant shall be immediately and automatically vested, fully earned and
exercisable upon the occurrence of a Change of Control Event. The Company or
successor or purchaser, as the case may be, may make adequate provision for the
assumption of the outstanding Options or the substitution of new options for the
outstanding Options on terms comparable to the outstanding Options or the
Company, or the successor or purchaser, as the case may be, may make adequate
provision for the equitable adjustment of outstanding Awards (other than
Options). The Committee may provide that any Awards that are outstanding at the
time the Change in Control Event is closed shall expire at the time of the
closing so long as the Participants are provided with at least 45 days advance
notice of such expiration. The Committee need not take the same action with
respect to all outstanding Awards or to all outstanding Awards of the same type.

        SECTION 10.5 Amendments to Awards. The Committee may at any time
unilaterally amend the terms of any Award Agreement, whether or not presently
exercisable or vested, to the extent it deems appropriate; provided, however,
that any such amendment which is adverse to the Participant shall require the
Participant's consent.

        SECTION 10.6 Changes in Accounting Rules. Except as provided otherwise
at the time an Award is granted, notwithstanding any other provision of the Plan
to the contrary, if, during the term of the Plan, any changes in the financial
or tax accounting rules applicable to Options, Restricted Stock Awards, or other
Awards shall occur which, in the sole judgment of the Committee, may have a
material adverse effect on the reported earnings, assets or liabilities of the
Company, the Committee shall have the right and power to modify as necessary,
any then outstanding and unexercised Options, outstanding Restricted Stock
Awards, and other outstanding Awards as to which the applicable services or
other restrictions have not been satisfied.

        SECTION 10.7 Investment Representations. The Company may require any
person to whom an Option or Restricted Stock Award is granted, as a condition of
exercising such Option or receiving such Restricted Stock Award, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that such person is acquiring the Common Stock for his own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with Federal and applicable state securities
laws. Legends evidencing such restrictions may be placed on the Stock
certificates.

        SECTION 10.8 Regulatory Approval and Listings. The Company shall use its
best efforts to file with the Securities and Exchange Commission as soon as
practicable, and keep continuously effective, a Registration Statement on
Form S-8 with respect to shares of Common Stock subject to Awards

13

--------------------------------------------------------------------------------


hereunder. Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue shares of Common Stock under this Plan
prior to:

        (i)    the obtaining of any approval from, or satisfaction of any
waiting period or other condition imposed by, any governmental agency which the
committee shall, in its sole discretion, determine to be necessary or advisable;

        (ii)  the admission of such shares to listing on the stock exchange on
which the Common Stock may be listed; and

        (iii)  the completion of any registration or other qualification of such
shares under any state or Federal law or ruling of any governmental body which
the Committee shall, in its sole discretion determine to he necessary or
advisable.





        SECTION 10.9 Right to Continued Employment. Participation in the Plan
shall not give any Participant any right to remain in the employ of the Company,
any Subsidiary, or any Affiliated Entity. The Company or, in the case of
employment with a Subsidiary or all Affiliated Entity the Subsidiary or
Affiliated Entity reserves the right to terminate the employment of any
Participant at any time. Further, the adoption of this Plan shall not be deemed
to give any Eligible Employee, Director or any other individual any right to be
selected as a Participant or to be granted an Award.

        SECTION 10.10 Reliance on Reports. Each member of the Committee and each
member of the Board shall be fully justified in relying or acting in good faith
upon any report made by the independent public accountants of the Company and
its Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Committee or of the Board
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.

        SECTION 10.11 Construction. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for the convenience of reference only, and in the
event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

        SECTION 10.12 Governing Law. The plan shall be governed by and construed
in accordance with the laws of the State of Colorado except as superseded by
applicable Federal law.

        IN WITNESS WHEREOF, this document has been signed
on                        , 2003, to be effective as of March 3, 2003.


 
 
CIMAREX ENERGY CO.
 
 
By:
 


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------
